Citation Nr: 0732724	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for bilateral claw toes 
with painful plantar callosities.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for chronic mainstoiditis 
and otitis media with impaired hearing.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1977.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

The veteran's initial claims of entitlement to service 
connection for disabilities of the feet and ears were denied 
by the RO in Indianapolis, Indiana in a rating decision dated 
April 11, 1978.  By letter dated May 8, 1978, the RO informed 
the veteran that his claims had been denied.  The veteran was 
informed of his appeal rights.  He did not appeal.  

In September 2002, after having moved to Michigan, the 
veteran submitted claims of entitlement to service connection 
for disabilities of the feet and ears.  The Detroit RO denied 
the claim in the May 2003 rating decision for lack of new and 
material evidence in support of the claim.  The veteran 
disagreed and timely appealed.

Representation

The veteran had previousy been represented in this appeal by 
a private attorney.  
By letter dated November 30, 2006, the attorney informed VA 
that he had withdrawn from legal representation of the 
veteran.  In July 2007, the Board wrote the veteran, 
informing him that he had a right to elect another 
representative.  The Board's letter was returned by the 
United States Postal Service as undeliverable.




FINDINGS OF FACT

1.  In an unappealed April 1978 rating decision, the RO 
denied service connection for bilateral claw toes with 
painful plantar callosities and chronic mainstoiditis and 
otitis media with impaired hearing is final.

2.  Evidence received since the April 1978 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for bilateral 
claw toes with painful plantar callosities and chronic 
mainstoiditis and otitis media with impaired hearing.


CONCLUSIONS OF LAW

1.  The April 1978 RO rating decision denying service 
connection for bilateral claw toes with painful plantar 
callosities and chronic mainstoiditis and otitis media with 
impaired hearing is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  Since the April 1978 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral claw toes with painful 
plantar callosities is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  Since the April 1978 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for chronic mainstoiditis and otitis 
media with impaired hearing is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks service connection for a 
bilateral foot condition (bilateral claw toes with painful 
plantar callosities and chronic mastoiditis) 
and an ear condition (otitis media with impaired hearing).  
The veteran essentially contends that his claimed conditions 
were aggravated during service.  

As will be discussed in detail below, the Board is obligated 
to initially adjudicate the predicate matter of whether new 
and material evidence has been received which is sufficient 
to reopen the claims, which were previously denied by VA in 
April 1978.  The United States Court of Appeals for the 
Federal Circuit has held that if service connection for a 
claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). 

Because both issues involve similar facts and identical law, 
the Board will address them together for purposes of economy.

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. 
It is specifically noted that nothing in the VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. 
§ 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA and Kent 
have been satisfied with respect to the issues on appeal of 
whether the veteran submitted new and material evidence.  

The Board observes that the veteran was notified in a 
December 2002 letter that there had been a previous denial of 
a claim for service connection for "bilateral claw foot 
deformities with plantar callosities, chronic mastoiditis, 
and otitis media with impaired hearing."  The December 2002 
letter also informed the veteran:

In order for us to reconsider this issue, we need 
new and material evidence.  

To qualify as "new," it must be submitted to VA 
for the first time.  New evidence can be documents, 
statements from lay persons, medical reports, or 
other similar evidence.  Evidence that is 
cumulative and tends to reinforce a previously 
established point is NOT considered new.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.
[Emphasis in original].  See December 2002 VCAA 
letter, at page 3.

The language used in the letter substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.

The December 2002 VCAA letter also outlined the requirements 
for service connection ["an injury in military service or a 
disease that began in or was made worse during military 
service"; "a current . . .  disability"; and " a 
relationship between your current disability and . . . 
service"].  See the December 10, 2002 VCAA letter, page 3.    

The December 2002 VCAA letter also informed the veteran of 
the typical kinds of evidence that could be used to support 
the claim, such as medical records, a statement from his 
doctor, his statements and statements of others who could 
observe his symptoms.  These notices satisfy the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007 [VCAA notice may be generic in 
that it need not identify evidence specific to the individual 
claimant's case].  The veteran was also informed that VA 
would obtain records such as records held by Federal 
agencies, including service records and VA medical records, 
employment records, and private medical records so long as he 
provided sufficient information to allow VA to obtain them.

In a March 2006 letter the veteran was told that if he 
had any additional information or evidence to let VA 
know.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disabilities, are not at issue.  Moreover, elements 
(4) and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  The veteran's claims of entitlement to service 
connection were denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  

In any event, the veteran was specifically informed in a 
March 2006 letter of the requirements of Dingess and the 
meaning of elements (4) and (5).  Thus, the Board finds that 
the veteran received proper Dingess notice. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence. 
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).  In this regard, the Board notes that the RO obtained 
Social Security Administration (SSA) records and private 
medical records identified by the veteran.  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As was noted in the Introduction, the veteran's 
attorney withdrew his representation in November 2006, and 
the record indicates that the veteran was provided subsequent 
notice of his right to representation.  

The Board observes that the RO obtained records specifically 
identified by the veteran from Dr. C.P. which document a 
diagnosis of chronic mastoiditis and describe a mastoidectomy 
procedure performed on the veteran on December 11, 1998.  Dr. 
C.P. also opines in a December 3, 1998, letter that the 
veteran's condition was "suspicious for chronic middle ear 
and mastoid disease."

Additionally, the Board notes that the Board received SSA 
records after the claims folder had been transmitted to the 
Board and which the RO did not review.  Moreover, the record 
indicates that the veteran did not waive RO consideration of 
the records.  However, the Board has thoroughly reviewed the 
SSA records and has determined that they are not material to 
the issues raised in the veteran's claims.  As will be 
discussed below, the SSA records merely document the current 
existence of the claimed disabilities, which was not at issue 
in 1978.  The SSA records do not address the crucial mater of 
nexus to service, nor would one expect them to do so.  Thus, 
the Board finds that the lack of RO review does not prejudice 
the veteran because the records are not pertinent to a 
decision on the issues before the Board.  See 38 C.F.R. 
§ 20.1304 (2006).

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).



Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

Evidence of record at the time of the unappealed April 1978 
RO decision which denied the veteran's claims consisted of 
the veteran's service medical records and the statements of 
the veteran.  The relevant documents included the findings of 
an Army Medical Board in April 1977 which indicate that the 
veteran was diagnosed with "bilateral claw toe deformities 
of all toes with painful plantar callosities, EPTS [existed 
prior to service] not service aggravated," and "chronic 
mastoiditis and otitis media, both conditions EPTS, not 
service aggravated."  For his part, the veteran contended 
that his conditions were aggravated during service.

The April 1978 rating decision

The April 1978 rating decision indicated that the service 
medical records specifically included the findings of a 
Medical Board.  The RO restated the findings of the Medical 
Board regarding the existence of the veteran's conditions 
prior to service, the April 1977 diagnoses, and the findings 
and recommendations of the Medical Board, which were to the 
effect that the pre-existing disabilities had not been 
aggravated due to the veteran's military service.  The RO 
concluded that there was no trauma to or aggravation of the 
pre-existing bilateral claw toe deformities of all toes, or 
of the chronic mastoiditis and otitis media.  The RO 
therefore determined that service connection was not 
warranted for either disability.

The veteran was notified of the April 11, 1978 rating 
decision and of his appeal rights by letter from the RO dated 
May 8, 1978.  He did not appeal.

Additionally submitted information

Since the April 1978 rating decision the veteran has 
submitted numerous VA treatment records VA records, to 
include treatment notes and audiology consults for the 
veteran's ear and hearing conditions; and private medical 
records, which include the records of Dr. C.P. and SSA 
records recently transmitted to the Board and referred to 
above. 

Also of record are statements of the veteran contending that 
his foot and ear conditions began in or were aggravated 
during his active duty military service. 

Analysis

As indicated in the Introduction, the RO denied the veteran's 
claim for service connection for bilateral claw toe 
deformities of all toes or of the chronic mainstoiditis and 
otitis media in an April 1978 rating decision which was not 
appealed by the veteran.  That decision is final.  See 
38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).  The veteran now seeks to reopen his claim.  

As explained above, the veteran's claim for service 
connection for his bilateral claw toes with painful plantar 
callosities and chronic mainstoiditis and otitis media with 
impaired hearing may only be reopened if he submits new and 
material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).  The 
Board finds that the veteran has not submitted such required 
evidence.

The Board has thoroughly reviewed the claims folder and has 
determined that none of the additionally submitted evidence 
addresses the critical medical question of incurrence or 
aggravation of the two claimed conditions during service.  
The various medical records, to include those of VA and Dr. 
C.P. as well as the medical records contained in the SSA 
file, all merely document ongoing treatment for the claimed 
disabilities.  Such evidence is not new and material, since 
the existence of these conditions was known in April 1978.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].   

The Board notes that Dr. C.P. stated in his December 3, 1998 
letter that the veteran had "an ongoing history of ear 
problems dating back even to when he [the veteran] was in the 
military."  This statement is not new evidence; as discussed 
above, the service medical records document ear problems, and 
the April 1978 rating decision specifically discussed how the 
veteran's ear condition was manifest during service.
Crucially, Dr. C.P. did not address whether the ear 
disability was incurred or aggravated in service.

The veteran's own recent statements that his claimed 
disabilities were incurred or aggravated during service are 
essentially reiterative of those of record in 1978.  
Therefore they are not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Moreover, it is now well established 
that lay persons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claims for service 
connection for a bilateral foot disability and an ear 
disability on the merits.  See 38 C.F.R. § 3.156 (2006).  In 
the absence of such evidence, the veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].  The benefits sought on appeal accordingly 
remain denied. 


ORDER

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
bilateral claw toes with painful plantar callosities is not 
reopened.  The benefits sought on appeal remain denied.
  

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
chronic mainstoiditis and otitis media with impaired hearing 
is not reopened.  The benefits sought on appeal remain 
denied.
  


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


